
	
		II
		111th CONGRESS
		2d Session
		S. 3910
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mr. Chambliss (for
			 himself and Mr. Isakson) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To require the Secretary of the Army to update each water
		  control manual of the Corps of Engineers regarding the
		  Apalachicola-Chattahoochee-Flint River system to include reallocation of
		  storage to meet current and future municipal and industrial water supply needs,
		  and for other purposes.
	
	
		1.Updating of
			 Apalachicola-Chattahoochee-Flint River system water control
			 manualsAs soon as practicable
			 after the date of enactment of this Act, the Secretary of the Army (acting
			 through the Chief of Engineers) shall update each water control manual of the
			 Corps of Engineers regarding the Apalachicola-Chattahoochee-Flint River system
			 to include reallocation of storage to meet current and future municipal and
			 industrial water supply needs.
		
